Senior Judge LEWIS
(concurring/dissenting in part):
Senior Judge Kastl has provided a most comprehensive survey of the development of appellate law relating to confessional stipulations. However, the result moves us too far beyond the Bertelson rule. The fact remains that the stipulation entered into by the parties contained sufficient factual information to support a finding of guilty of desertion, albeit by the factfinder’s inferring the requisite element of intent. This was surely not a difficult inference for a reasonable trier of fact to draw under the circumstances. The record in this case simply fails to inform us whether the appellant understood the implication of the stipulation. We may have a reasonable basis for drawing our own inference that he did. If we draw such an inference are we not effectively purporting to consign Bertelson to the dust bin of history, declaring it to be interesting but no longer pertinent to our present concerns? This is a bigger step than we ought to be attempting at the intermediate appellate level.
I would have been satisfied if the record had demonstrated substantial compliance with the procedure recommended in the “Caveat” portion of the majority opinion. Cf. United States v. Enlow, 26 M.J. 940 (A.C.M.R. 1988) (wherein the Army Court enunciates a much more strict adherence to the Bertelson procedures) A relatively simple inquiry would have probably provided us with the information we needed to know to sustain the findings of guilty as adjudged. On the record before us, I would modify the findings of guilty to reflect absence without leave and reassess the sentence.